—Order, Supreme Court, New York County (Colleen McMahon, J.), entered June 27, 1997, which denied petitioners’ application pursuant to CPLR article 78 seeking to prohibit respondents from selling property located at 605 East 9th Street and granted respondents’ motion for summary judgment dismissing the petition, unanimously affirmed, without costs.
The 1982 Uniform Land Use Review Procedure ([ULURP] NY City Charter § 197-c) authorization permitting “disposition” of the subject property located at 605 East 9th Street for “community use” refutes petitioners’ claim that the scope of the ULURP authorization was confined to permitting a long-term lease of the subject property to petitioners. Indeed, it is manifest that the 1982 ULURP authorization is sufficiently broad to allow sale of the property for community use and, accordingly, that a new ULURP authorization is not necessary for such a sale.
Also without merit are petitioners’ claims that respondents failed to negotiate with them in good faith respecting their plans to purchase the subject property. To the extent that these claims are properly asserted in a proceeding pursuant to CPLR article 78, they are without merit since there was a rational basis for respondents’ rejection of petitioner’s purchase plans (see, Matter of Goodstein Constr. Corp. v Gliedman, 117 AD2d 170, 177, affd 69 NY2d 930). Concur — Milonas, J. P., Rosenberger, Wallach, Tom and Mazzarelli, JJ.